Taylor, C. J.
delivered the opinion of the Court:
The act of 1787 does not demand a construction, which would necessarily deprive a portion of the community of all means of having their claims investigated in a court of justice; and, unless necessity required it, we are net disposed to put such a construction upon it. The true meaning of the law seems to be, to require all such persons to give security previous to taking out a writ, as would have been liable for the payment of costs, in the event of failing in the suit; but it does not render any persons liable to the payment of costs, who were not so before. Now the statute 23 Henry *102VII. c. 15. excuses paupers from the payment of the costs; and a law founded upon principles of such obvious justice, ought to be repealed by express words or necessary implication, before the Court hastens to that conclusion. For indeed the two statutes are perfectly compatible, and being in pari materia, should both have operation, and may be construed together. On this ground, we think that persons may sue in this State in forma pauperis, upon satisfying the Court that they have a reasonable ground of action, and from their extreme poverty are unable to procure security.